Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-10 are pending as of the response filed on 1/23/22. 
Applicants’ arguments in response to the 103 rejection over Yoon in view of Caligiuri, and further in view of Sorrentino have been fully considered and are found persuasive. This rejection is withdrawn.
The obviousness type double patenting rejection over the claims of US 10370364 in view of Wynn is withdrawn in consideration of Applicants’ arguments.
Claims 6-10 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims accordingly:
To claim 6, page 2 of the claim, line 3, after “psoriasis”, insert “.”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a disease selected from Crohn’s, ulcerative colitis, rheumatoid arthritis, lupus, multiple sclerosis, or psoriasis comprising administering to a subject in need thereof a compound of formula I is not taught or suggested by the prior art. Yoon et al, KR 10-187116 (of previous record) represents the closest prior art. Yoon teaches treatment of non-alcoholic steatohepatitis comprising administering a compound of formula I, but doesn’t teach or suggest treating Crohn’s, ulcerative colitis, rheumatoid arthritis, lupus, multiple sclerosis, or psoriasis. Furthermore, Applicants have submitted evidence that there would not have been a reasonable expectation of success in treating the diseases as claimed, because while non-alcoholic steatohepatitis and Crohn’s disease share characteristics of inflammation and fibrosis, it was known in the art that a therapeutic agent effective for treating one of these diseases would not likely be effective for treating the other. Shah et. al., Expert Rev. Clin. Immunol. 6(4), pp. 607-620, publ. 2010 (submitted by Applicants in the 1/23/22 response) teaches anti TNF-alpha monoclonal antibody treatment was found to be effective for treating Crohn’s disease and ulcerative colitis; however, Tang et. al., BMJ Open Gastro., 7, e000349, publ. 2020 (also submitted by Applicants in the 1/23/22 response) teaches anti TNF-alpha monoclonal antibody therapies were evaluated but found to be ineffective for non-alcoholic steatohepatis, NAFLD, or cirrhosis in patients with immune related diseases. Thus, one of ordinary skill in the art would not have had a reasonable expectation of success in treating Crohn’s, ulcerative colitis, rheumatoid arthritis, lupus, multiple sclerosis, or psoriasis with a compound of formula I as claimed based on Yoon’s teaching of treatment of non-alcoholic steatohepatitis. 


Conclusion
Claims 6-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627